Case: 19-50400    Document: 00516402285        Page: 1   Date Filed: 07/21/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 21, 2022
                                No. 19-50400                         Lyle W. Cayce
                                                                          Clerk

   State of Texas,

                                                         Plaintiff—Appellee,

                                    versus

   Ysleta Del Sur Pueblo; The Tribal Council; tribal governor
   Michael Silvas or His Successor,

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:17-CV-179


                   ON REMAND FROM
        THE SUPREME COURT OF THE UNITED STATES

   Before Dennis, Graves, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
         This is the latest in a long-running string of gaming-law disputes
   between the State of Texas and the Ysleta del Sur Pueblo. Texas sought to
Case: 19-50400            Document: 00516402285            Page: 2      Date Filed: 07/21/2022




                                          No. 19-50400


   enjoin the Pueblo from holding live-called and electronic bingo. The district
   court granted the injunction and we upheld it under our prior decisions. 1
           The Supreme Court granted the Pueblo’s petition and rejected
   Texas’s contention that Congress has allowed all of the state’s gaming laws
   to operate as surrogate federal law enforceable on the Ysleta del Sur Pueblo
   Reservation. Under the Court’s interpretation of the Restoration Act, “if a
   gaming activity is prohibited by Texas law”—that is, absolutely “banned in
   Texas”—then “it is also prohibited on tribal land as a matter of federal
   law.” 2 But if the gaming activity is merely regulated by Texas law—that is,
   “by fixing the time, place, and manner in which the game may be
   conducted”—then it’s only “subject to tribal regulation” and “the terms
   and conditions set forth in federal law, including [the Indian Gaming
   Regulatory Act] to the extent it is applicable.” 3
           The Supreme Court’s decision resolves this appeal.
           Accordingly, we VACATE the district court’s judgment and
   REMAND for proceedings consistent with this opinion. 4




           1
            Texas v. Ysleta del Sur Pueblo, 955 F.3d 508 (5th Cir. 2020), overruled by No. 20-
   493, 2022 WL 2135494 (2022).
           2
             Ysleta, 2022 WL 2135494 at *10, *12 (emphasis added); see also id. at *5
   (“Because California allowed some bingo to be played . . . the State ‘regulate[d] rather than
   prohibit[ed] the game.” (quoting California v. Cabazon Band of Mission Indians, 480 U.S.
   202, 211 (1987))).
           3
               Id. at *8, *10.
           4
              We note that while “[n]o one questions that Texas ‘regulates’ bingo,” id. at *8,
   it is up to the district court on remand to decide if “‘electronic bingo’ qualifies as ‘bingo’
   and thus a gaming activity merely regulated by Texas, or whether it constitutes an entirely
   different sort of gaming activity absolutely banned by Texas and thus forbidden as a matter
   of federal law,” id. at *12.




                                                 2